Citation Nr: 0825866	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  The veteran, who had 
active service from June 1970 to October 1990, and from March 
1991 to March 1993, appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is not productive of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

2.  The veteran's degenerative disease of the lumbar spine is 
not productive of incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in June 2005, August 2005, January 2006, March 2006, 
and September 2006.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in a claim for a higher initial evaluation after the claim 
for service connection has been substantiated and allowed, as 
is the situation in this case, that further notice is not 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his degenerative disc disease does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  See 38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

By way of background, a May 2006 rating decision granted 
service connection for the veteran's degenerative disc 
disease of the lumbar spine and assigned a 10 percent 
disabling evaluation under Diagnostic Code 5243.  The 
decision noted that medical evidence indicated that the 
veteran's disorder was incurred during service.  The RO also 
stated that the disorder did not create a limitation of 
motion sufficient to meet the criteria for a compensable 
rating.  However, because it was productive of painful motion 
of the lumbar spine, the degenerative disc disease was 
assigned a 10 percent evaluation.  

Under the Diagnostic Code currently in use for evaluating 
degenerative disc disease, specifically, Diagnostic Code 5243 
for intervertebral disc syndrome, the disability is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees, or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 
20 percent rating is allowed where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The rating criteria 
are to be measured with or without symptoms, such as pain, 
whether or not it radiates, stiffness, or aching in the area 
of the spine affected by residuals of injury of disease.  38 
C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome, a 
10 percent evaluation is for assignment with evidence of 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
A 20 percent evaluation contemplates incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The evidence for consideration in this matter consists of 
service, private and VA medical records.  A May 2005 VA 
medical report indicated that the veteran had been having 
back pain the previous four months.  He said that the pain 
had gradually worsened and now, at times, radiated down his 
lower left extremity and was associated with intermittent 
left lower extremity numbness.  No lower extremity weakness 
was reported.  The pain was worse with forward bending or 
with prolonged sitting.  An x-ray found mild narrowing of the 
L3-S1 discs with minimal marginal osteophyte; rotoscoliosis 
vs. position; and no compression.  The assessment was chronic 
low back pain.  

A July 2005 VA medical record noted that the veteran reported 
having only intermittent mild to moderate back pain.  He had 
seen good results through aquatic therapy.  The assessment 
was chronic lower back pain.  Following an August 2005 VA MRI 
the assessment was degenerative changes with desiccation of 
the three caudal disks that had decreased height.  At the 
L4/5 level, a left posterior mildly narrowed the canal.  At 
the L5/S1 level, the disc had a posterior left protrusion 
that may have contacted the left S1 nerve root in the recess 
and mildly narrowed the canal and left foramen.

A March 2006 VA examination reported that the veteran had 
experienced intermittent back pain since 1993, occurring 
every several months.  The pain was neither constant nor 
daily.  The pain over the last year would go intermittently 
down his left leg to his calf.  The veteran stated that he 
worked on his feet until 2005 when he stopped working because 
of back pain.  He reported no incapacitating episodes during 
the last year.  He had not experienced increased limitations 
with flare-ups or repetitive motion.  He used no assistive 
devices.  The pain was intermittent, occurring maybe once or 
twice a week.  He was able to perform daily activities 
without assistance.  

The physical examination indicated no tenderness on palpation 
of the lumbar spine and no spasm.  The range of motion 
findings were as follows: 0 to 90 degrees of flexion with 
pain from 80 degrees to 90 degrees, 0 to 30 degrees of 
extension with pain at 30 degrees, 0 to 30 degrees of 
bilateral flexion with pain at the end of flexion, and 0 to 
40 degrees of bilateral rotation without pain.  No change of 
motion from repetitive motion was found.  The examiner noted 
that he had reviewed the claims file and the August 2005 MRI.  
The impression was degenerative disc disease at L3-4, L4-5, 
and L5-S1 with chronic low back pain and left S1 nerve root 
compression causing leg pain.

A May 2006 Notice of Disagreement indicated that the veteran 
was having daily problems with his back of a severe nature.  
The veteran also said that he had recent x-rays showing that 
the disease had progressed.

A September 2006 letter from the RO asked the veteran to 
assist in obtaining the x-ray report referred to in the May 
2006 Notice of Disagreement.  An additional copy of the 
August 2005 MRI report is marked with a stamp indicating that 
it was received by the RO in October 2006.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to the next higher 20 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  The May 2006 VA examination indicated 
that the he had full forward flexion and extension of his 
thoracolumbar spine, albeit with pain from 80 to 90 degrees 
flexion and at 30 degrees extension, respectively.  The 
examiner found no evidence of spasm, guarding, tenderness on 
palpation, or vertebral fractures.  As such, because the 
veteran's disorder is not productive of a limitation of 
motion, muscle spasms, or other symptoms listed in the rating 
criteria, the disorder does not qualify for an evaluation in 
excess of 10 percent rating under the General Rating Formula.  

In addition, the evidence of the record indicates that the 
veteran has not experienced any incapacitating episodes due 
to the disorder within the past 12 months.  As such, the 
disorder does not meet the criteria required for a 20 percent 
rating under the Formula for Rating Invertebral Disc Syndrome 
Based on Incapacitating Episodes.  

The determination of whether a claimant is entitled to an 
extraschedular rating under § 38 C.F.R. 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008)  

In this instance, the veteran's limitation of flexion in his 
lower back did not meet the criteria for a compensable rating 
under Diagnostic Code 5243, but a 10 percent rating was 
granted because the medical evidence indicated painful motion 
in the back due to the service-connected disability.  
Although the veteran reported that he had to leave his 
employment that required working on his feet due to the back 
pain, the record contains no further evidence indicating 
marked interference with the veteran's employment caused by 
the disorder.  The record also indicates that the veteran has 
not experienced frequent periods of hospitalization due to 
the disorder.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321.


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


